Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 10, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
We reject claimant’s contention that the Unemployment Insurance Appeal Board erred in determining that he voluntarily left his employment without good cause. Although claimant contended that his resignation was prompted by harassment and that he expected to be fired anyway, the alleged harassment consisted of supervisory criticism concerning his job performance and allegations that he did not get along with co-workers. Personality clashes with a supervisor do not constitute good cause for leaving employment (see, Matter of Snapperman [Levine], 50 AD2d 1029), nor does quitting in anticipation of discharge (see, Matter of Mastro [Levine], 52 AD2d 708). Furthermore, while claimant’s supervisor admitted that claimant had received an unsatisfactory evaluation, she testified that he was never told that he was being discharged. It was for the Board to resolve questions of credibility and on the record before us, its determination is supported by substantial evidence and must therefore be upheld (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). Claimant’s remaining contentions have been considered and rejected as being without merit.
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.